Citation Nr: 0318428	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral inguinal hernias.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of acute back strain.

3.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.  The veteran also had a subsequent period of reserve 
duty.  The veteran's claim of entitlement to service 
connection for a left foot condition will be addressed in the 
REMAND portion of this decision.  At the February 2003 
hearing, the veteran raised a claim for his knees.  The 
matter is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  In a January 1976 rating decision, VA denied the 
veteran's claims of entitlement to service connection for 
bilateral inguinal hernias and residuals of acute back 
strain.  The veteran did not appeal. 

2.  Evidence submitted since the January 1976 denial, bears 
directly and substantially upon the specific matters under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims.


CONCLUSIONS OF LAW

1.  The January 1976 decision, which denied veteran's claims 
of entitlement to service connection for bilateral inguinal 
hernias and residuals of acute back strain, is final. 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.104(a), 20.302, 20.1103 (2002).

2. The evidence received subsequent to the January 1976 
rating decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
bilateral inguinal hernias and residuals of acute back strain 
have been met. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he underwent bilateral inguinal 
hernia surgery during a period of annual training.  The 
veteran also contends that his current back symptoms are 
residuals of an acute back strain, which occurred during his 
active duty service.  

In the interest of clarity, the Board will initially discuss 
whether new and material evidence has been submitted.  As 
will be discussed in the REMAND portion, the matters have not 
been properly developed for appellate purposes.  

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

The regulations governing reopening of previously and finally 
denied claims were revised effective the date of publication 
on August 29, 2001.  These regulations redefine new and 
material evidence and the duty to assist in applications to 
reopen previously and finally denied claims.  As the instant 
claims to reopen were filed prior to August 29, 2001, the 
revised regulations specific to such claims are inapplicable 
to the instant appeal.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The January 1976 rating decision denied the veteran's claim 
of entitlement to service connection for bilateral inguinal 
hernias on the basis that the condition was not shown to be 
related to service.  The RO denied the veteran's claim of 
entitlement to service connection for residuals of an acute 
back strain on the basis that upon VA examination in December 
1975, no residuals of any back injury were found.  Notice of 
the decision was mailed to the veteran in February 1976.  The 
veteran did not file a notice of disagreement and as such, 
the matter became final. 38 C.F.R. § 20.302(a).

At the time of the January 1976 decision, only duplicate 
copies of the veteran's service medical records were 
available.  The other evidence of record was as follows: a 
July 1975 report of VA hospitalization showing bilateral 
inguinal herniorrhaphy; service personnel records dated in 
September 1971 showing the veteran was on limited duty for 
low back strain; service medical records indicating the 
veteran complained of low back pains in April 1971 and 
September 1971; a 1975 note from Dr. G.C. indicating he was 
treating the veteran for inguinal hernias; service personnel 
records showing the veteran was excused from Annual Training 
in June 1975 for inguinal hernias; VA outpatient treatment 
reports dated in August 1975 noting a bilateral inguinal 
hernia operation; a May 1975 report of VA hospitalization 
showing complaints of groin swelling; and a December 1975 VA 
examination, which found no evidence of recurrence of 
bilateral inguinal hernias or residuals of a back injury.  

Since the January 1976 final decision, additional evidence 
has been submitted and associated with the veteran's claims 
folder.  Specifically, this evidence consists of: various 
statements submitted by the veteran; private medical records 
from Dr. M.E.K. which show continued complaints of back 
problems; and VA outpatient treatment records dated between 
November 1998 and June 2002, which contain diagnoses of 
degenerative disc disease of the low back, low back spasms, 
and chronic low back pain.

In addition, the veteran presented testimony before the 
undersigned Veterans Law Judge in February 2003.  The veteran 
testified that he had hernia surgery in 1975.  The veteran 
indicated that he developed the bilateral hernias, while he 
was driving a truck during his period of annual training.  
The veteran stated he had the hernia surgery in July 1975 and 
now has pain on movement, as well as the inability to lift 
heavy objects.  The veteran further testified that with 
respect to his back, he was a material handler during his 
active duty service.  The veteran indicated that he 
repeatedly lifted heavy objects in service, causing acute 
back strain, and ultimately resulted in his current 
degenerative disc disease.  

As noted at the outset, the veteran contends that he 
underwent bilateral inguinal hernia surgery during a period 
of annual training.  The veteran also contends that his 
current back symptoms are residuals of an acute back strain, 
which occurred during his active duty service.  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim, which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

In regard to the veteran's bilateral inguinal hernia claim, 
the previous denial in January 1976, was based on the absence 
of a nexus opinion relating the surgery to the veteran's 
military service.  While the medical evidence of record has 
not established the aforementioned nexus, the Board finds the 
veteran's February 2003 testimony is sufficient to reopen his 
claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

With respect to the veteran's back claim, the RO denied his 
claim in January 1976 based on the absence of residuals of an 
acute back strain.  The medical evidence received by VA since 
January 1976 is new, in that it was not previously of record.  
Moreover, it is relevant and probative with respect to the 
crucial matter, i.e. the presence of a current disability.  
Consequently, because there is evidence of degenerative disc 
disease, chronic low back pain, and low back spasms, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that the veteran's attempt to reopen his 
claim of entitlement to service connection for residuals of 
an acute back strain is successful.  

The recently submitted evidence being new and material, the 
claims of service connection for bilateral inguinal hernias 
and residuals of an acute back strain, are  reopened.  




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral inguinal 
hernias has been submitted, and the claim is reopened.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of acute back 
strain has been submitted, and the claim is reopened.

REMAND

In light of the Board's decision to reopen the claims of 
entitlement to service connection for bilateral inguinal 
hernias and residuals of acute back strain, the requirements 
of the Veteran's Claims Assistance Act of 2000 (VCAA) must 
first be satisfied before a decision on the merits can be 
reached.  A preliminary review of the claims folder reveals 
these claims are not ripe for appellate disposition.  The 
Board also finds that the veteran's claim of entitlement to 
service connection for a left foot condition is not ready for 
appellate disposition.
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) ) 

In the instant case, the veteran has not been provided notice 
of the VCAA as mandated by the Court.  Recently, the United 
States Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These 
provisions allowed the Board to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
result is that the RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the claims, what evidence VA will develop, 
and what evidence the veteran must furnish.  See Quartuccio, 
supra. 

Because of the court decision in Disabled American Veterans, 
supra, and for the reasons listed above, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  Efforts should be made to document 
any periods of active duty for training 
and inactive duty training for the 
veteran's Reserve service between 1975 
and 1977.   Attempts should also be made 
to secure the veteran's service medical 
records from the 147th Supply Squadron, 
Ellington, AFB, Texas.  

3.   Other appropriate development, e.g. 
examinations with nexus opinions, should 
be arranged as necessary.

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
bilateral inguinal hernias, residuals of 
acute back strain, and a left foot 
condition should be readjudicated. If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



